Citation Nr: 1134933	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus Type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a neurological disorder of the upper and lower extremities, to include peripheral neuropathy and/or chronic inflammatory demyelinating polyneuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty from August 1973 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2011, the Veteran testified at a travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board notes that at that time, the parties essentially agreed to consolidate as one issue the claims involving service connection for peripheral neuropathy and/or chronic inflammatory demyelinating polyneuropathy.  In this regard, both specific conditions are encompassed and contemplated by the more general issue of entitlement to a neurological disorder of the upper and lower extremities, and accordingly the issue has been recharacterized as shown on the title page of this decision.  

A service connection claim for arteriosclerosis (to include as secondary to diabetes, should service connection be established for that condition) has been raised by the record (December 2008), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for diabetes mellitus Type II (diabetes) and for a neurological disorder of the upper and lower extremities, to include peripheral neuropathy and/or chronic inflammatory demyelinating polyneuropathy (neurological disorder), to include as due to exposure to herbicides.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

The Veteran asserts that his claimed conditions are the result of exposure to toxic chemicals and herbicides, which he handled primarily at Kelly Air Force Base in San Antonio, Texas, while assigned at Lackland Air Force Base in San Antonio, Texas.  He maintains that he ran deliveries and pickups of drums/barrels and containers marked "hazardous" and/or having a skull and crossbones on them between Lackland and Kelly AFBs.  The Veteran's DD 214 reflects that this MOS was vehicle operator/dispatcher.  He states that his exposure was through proximity or inhalation, without any report of a leak or accident, although the Veteran indicated in hearing testimony provided in 2011 that his research indicated that there was quite a bit of leakage going on.  In support of his claim, at the time of the travel Board hearing held in May 2011, the Veteran provided several articles to the effect that dangerous chemicals and herbicides were stored and transported from Kelly AFB, resulting in later health problems.  

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309. The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  If there is such exposure, service connection is presumed for the various disorders, to include diabetes mellitus and acute and subacute peripheral neuropathy.  These diseases must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran did not serve in the Republic of Vietnam or at any location overseas.  His contentions specifically relate to chemical and herbicide exposure sustained primarily at Kelly and Lackland Air Force Bases.  VA has specific procedures to determine whether a Veteran was exposed to herbicides in a location other than Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o., directs that the RO should obtain a detailed statement of the Veteran's claimed herbicide exposure.  Various additional development is undertaken thereafter depending on whether or not sufficiently detailed information regarding the alleged exposure is received to permit verification of exposure, as determined by the Joint Services Records Research Center (JSRRC).  Under some circumstances, the Veteran's information relating to his reported herbicide exposure is forwarded to the Compensation and Pension Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended is requested.  It does not appear that the specific development outlined in the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o, was undertaken in this case.  

The Board notes that in addition, there have been no VA examinations furnished in this case which relate to the Veteran's claimed diabetes and peripheral neuropathy.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-- "competent evidence," "evidence . . . indicating"," and "medical evidence" and that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Following the specific development requested pursuant to this remand, it will be left to the discretion of RO to determine whether a VA examination is warranted under the duty assist.  

Additionally, the Board notes that the aforementioned articles submitted by the Veteran at the time of his May 2011 travel Board hearing were accompanied by a waiver.  Inasmuch as they were received by the RO after the Statement of the Case was issued to the Veteran in November 2008, they have essentially not been considered in conjunction with the claims on appeal to this point.  As such, on remand, the articles submitted by the Veteran should be considered in conjunction with further developing and readjudicating the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran detailed information regarding the approximate dates, locations, and nature of his reported chemical/herbicide exposure during service.  

2.  If detailed information is received from the Veteran, furnish his detailed description of herbicide exposure to VAVBAWAS/CO/211/AGENTORANGE and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used as alleged.  

Thereafter, whether or not additional detailed information is obtained from the Veteran, refer the case to a JSRRC to make a formal finding regarding whether sufficient information required to verify herbicide exposure exists.  If so, a request should be sent to JSRRC for verification of exposure to herbicides.  If not, the claim should be decided based on the evidence of record.  

All development undertaken in this regard should be documented for the record.  

3.  The RO/AMC shall take such additional developmental action as it deems proper with respect to the claims, including the conduct of any appropriate VA examination, and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice development.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims, to include consideration of direct and presumptive service incurrence, to include based on claimed exposure to herbicides and/or other toxic chemicals.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

